Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIMS
 	Applicant’s amendment of claims 1, 6 and cancellation of claim 2-5, 13-21 in “Claims - 02/01/2021” with the “Response After Final Action - 02/01/2021” is acknowledged. Applicant's submission filed on 02/01/2021 has been entered.
 	This office action considers Claims 1, 6-12 pending for prosecution.
REASON FOR ALLOWANCE
The following is an examiner’s statement of reason for allowance:
       Claims 1, 6-12 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 1: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “performing an alloy layer formation process to dispose a SiGe layer across ” – as recited in claim 1, in combination with the remaining limitations of the claim.
The most relevant prior art of references (US 20050139888 A1 to Kim, of record) substantially discloses in Figures 3A-3D and in paragraph ([0034]-[0045]) the limitations with the exception of the limitations described in the preceding paragraph.
The prior art made of record and not relied upon (US 20050139888 A1 to Kim) is considered pertinent to applicant's disclosure. See form PTO-892. Kim discloses in 3A-3D and in paragraph ([0034]-[0045]): receiving a substrate (301; Fig. 3A; [0035]); disposing a plurality of lower electrodes (305; Fig. 3B) over the substrate, wherein each of the plurality of lower electrodes has a U-shaped profile in a cross section thereof in a direction parallel to a thickness direction of the substrate (305 is U-shaped and in a direction parallel to the substrate as shown in Fig. 3B), each of the plurality of the lower electrodes defines an interior surface (surface of 305 in the trench) and an exterior surface opposing to the interior surface (surface of 305 outside of the trench); disposing a dielectric layer over the substrate (307; Fig. 3D; [0044]), wherein the dielectric layer conformally covers both the interior surface and the exterior surface of each of the plurality of lower electrodes (307 covers both the interior and exterior surfaces of 305 as shown in Fig. 3D); disposing a metallic material (308) on the dielectric layer, wherein the metallic material has a substantially planar top surface shown in Fig. 3D).
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 1 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims, the claim 1 is deemed patentable over the prior art.
Claims (6-12) are allowed as those inherit the allowable subject matter from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        February 9, 2021